Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 5/03/2021. Claims 1-26 are currently pending.
Response to Amendment
Applicant's amendment to the claims, filed 5/03/2021, is entered into further examination and appreciated by the examiner.

Response to Arguments
		Regarding argument on the objections to the claims, the amendment is accepted and the previous rejections are withdrawn.
	Regarding argument on the 35 U.S.C. §112(b) rejections, the amendment is accepted and the previous rejections are withdrawn.
	Regarding argument on the 35 U.S.C. §101 rejections, the amendment is accepted and the previous rejections are withdrawn because the amended independent claims 1, 17 and 22 include additional limitations integrating judicial exception into a practical application at step 2A prong 2 test. The limitations “performing a fracturing operation in a first well, thereby generating a pressure wave” and “the pressure response is received by at least one pressure transducer located at a wellhead of the second well” in the representative claim 1 are additional elements showing real world i.e. performing fracturing in a first well, and use of a particular machine, i.e. pressure transducer located at a wellhead of a second well, respectively. Therefore, claims are determined to be patent eligible.
Regarding arguments on the rejections under 35 U.S.C. § 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4-7, 9, 15, 17, 18, 20 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Korneev (US 20060034152 A1), hereinafter “Korneev’ in view of Stephenson (US 20040206494 A1), hereinafter ‘Stephenson’ and McCoy (US 20160061022 A1), hereinafter ‘McCoy’.
As per claim 1, Korneev discloses the claim as follows.

	generating a pressure wave within a first well extending into a subterranean formation; (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], source well … is coupled to geological feature, equivalent to a subterranean formation [0030])
	receiving a pressure response associated with the pressure wave in a second well extending into the subterranean formation; (receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063])
Korneev further discloses “determining, based on the pressure response in the second well, information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is equivalent to pressure response, tube wave at a receiver well and is received by receivers ... in either the same or different receiving well [0030], reservoir property, fracture density [0049], tube-wave is a pressure wave [0063]).

However, Korneev is silent regarding “performing a fracturing operation in a first well, thereby generating a pressure wave”.
see well 4, Fig. 2 see item 2 and 22]) and 
	“determining, based on the pressure response in a sensed well, information associated with a fracture”  (A fracture monitoring method in accordance with the present invention comprises: creating frequency spectrum data in response to a pressure in a well sensed [0012]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Stephenson to perform a fracturing operation in a first well, thereby generating a pressure wave and determine, based on the pressure response in the second well, information associated with at least one of the subterranean formation and a fracture connected between two wells to uncover features of the subterranean formation for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation. (Korneev- The tube-wave has been shown to be extremely sensitive to changes in reservoir characteristics. Tube-waves appear to couple most effectively to reservoirs [abs]) (Stephenson - to facilitate recovery of oil or 

	Korneev further discloses the use of sensors receiving pressure wave (Receivers were also clustered … with sensors at separations [0029, Fig. 1], tube wave at a receiver well and is received by receivers ... in either the same or different receiving well [0030], tube-wave is a pressure wave [0063]) and Stephenson further discloses receiving pressure data from the well undergoing a fracturing process (the computer 20 receives pressure data obtained over time from the well undergoing the fracturing process [col 5 line 58-61, Fig1 & 2]).

However, the combined prior art is silent regarding “wherein the pressure response is received by at least one pressure transducer located at a wellhead of the second well”.

McCoy discloses a use of a pressure transducer located at the well head (a first well head casing 12 and a second well head casing 22, wireless remoted fire gun ‘WRFG’ … is pneumatically coupled to the wellhead casing, WRFG 18 also comprises pressure transducer that senses well casing pressure, A second WRFG 28 … is attached to well head casing 22 [0077, Fig. 2], FIG. 2 illustrates a test set-up for a well site having two pumping oil wells [0078]).



As per claim 2, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

As per claim 4, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second well are in communication by way of porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, showing communication is being performed through the subterranean formation [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]).

As per claim 5, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses “the determined information is associated with the fracture and comprises fracture length, fracture width, fracture height, fracture orientation, fracture azimuth, or a combination thereof” (reservoir properties, i.e. porosity, permeability, fracture density and orientation, [0049]).

As per claim 6, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses “wherein the determined information is associated with the subterranean formation and comprises effective porosity of the subterranean formation, formation fluid compressibility, or a combination thereof” (geological mass [0009], reservoir properties, i.e. porosity [0049]).

As per claims 7 and 20, Korneev, Stephenson and McCoy disclose claims 1 and 17 set forth above and below respectively.
Korneev further discloses “wherein the pressure wave is a tube wave” (tube-wave [0009], tube-wave is a pressure wave [0063]).

As per claims 9 and 21, Korneev, Stephenson and McCoy disclose claims 1 and 17 set forth above and below respectively.


Therefore, it would have been obvious to receive additional pressure responses in each of a plurality of third wells each extending into the formation, wherein each additional pressure response is associated with the pressure wave, and wherein the determined information is based on the pressure response in the second well and the additional pressure responses in the third wells since it has been held that mere duplication of the essential working parts of a device, or essential steps of a method, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 15, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses the pressure responses in the second and third wells extending into the subterranean formation (receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], three wells [0029, Fig 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to use the second pressure, which is associated with the third well, response to determine the information to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

As per claim 17, Korneev discloses the claim as follows.
	An apparatus comprising: (An apparatus, using tubewaves [0013])
	a first well from which a pressure wave is generated, wherein the pressure wave extends into a subterranean formation; (source well … is coupled to geological feature, equivalent to a subterranean formation [0030], transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1])
	a second well that receives a pressure response associated with the pressure wave; (a receiver well [0030], receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063])
Korneev discloses “generating a pressure wave at the source well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], tube-wave is a pressure wave [0063]) and “determining, based on the pressure response in the second well, information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is equivalent to pressure response, tube wave at a receiver well and is received by receivers ... in either the same or different receiving well [0030], reservoir property, fracture density [0049], tube-wave is a pressure wave [0063])”.



Stephenson discloses “performing a fracturing operation in a well and generating a pressure wave” (fracturing subterranean formations and to fracture monitoring [0001], fracturing fluid pressure [0004], changes occurring downhole during a fracturing process, such as fracture extension, send different pressure frequency spectra and wave intensities to the surface, evaluating generated and reflected pressure waves during fracturing enables personnel to monitor, in real time or later, what happens downhole during fracturing [0010], fracturing process, pressure data [0046, Fig. 1 see well 4, Fig. 2 see item 2 and 22]) and the use of a computer and its program (computer-implemented fracture monitoring, the computer [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Stephenson to perform a fracturing operation in a first well and generate a pressure wave and determine, using computer resources based on the pressure response in the second well, information associated with at least one of the subterranean formation and a fracture connected between two wells to uncover features of the subterranean formation for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

Korneev further discloses the use of sensors receiving pressure wave (Receivers were also clustered … with sensors at separations [0029, Fig. 1], tube wave at a receiver well and is received by receivers ... in either the same or different receiving well [0030], tube-wave is a pressure wave [0063]) and  Stephenson further discloses receiving pressure data from the well undergoing a fracturing process (the computer 20 receives pressure data obtained over time from the well undergoing the fracturing process [col 5 line 58-61, Fig1 & 2]).

However, the combined prior art is silent regarding “at least one pressure transducer located at a wellhead of the second well”.

McCoy discloses a use of a pressure transducer located at a well head (a first well head casing 12 and a second well head casing 22, wireless remoted fire gun ‘WRFG’ … is pneumatically coupled to the wellhead casing, WRFG 18 also comprises pressure transducer that senses well casing pressure, A second WRFG 28 … is attached to well head casing 22 [0077, Fig. 2], FIG. 2 illustrates a test set-up for a well site having two pumping oil wells [0078]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of McCoy to receive a pressure response using at least one pressure transducer located at a wellhead of the second well to uncover features of 

As per claim 18, Korneev, Stephenson and McCoy disclose claim 17 set forth above.
Stephenson already discloses a use of computer program code further executable by the processor (computer-implemented fracture monitoring, the computer [0016])

Korneev further discloses “generating the pressure wave within the first well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], source well [0030]).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Stephenson and McCoy in view of Shampine (US 20120018150 A1), hereinafter ‘Shampine’.
As per claim 8, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Although Korneev discloses “the pressure wave is generated by a pressure wave source” (Tube-waves … as a source of high amplitude noise in borehole seismic data [0008]), the set forth combined prior art is silent regarding “a pressure wave source is comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber”.

Shampine discloses “a pressure wave source being comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Shampine to use a pressure wave source comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber as a specific means to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Stephenson and McCoy in view of Hill (US 9593548 B2), hereinafter ‘Hill’.
As per claim 10, Korneev, Stephenson and McCoy disclose claim 9 set forth above.
Although the set forth combined prior art discloses the subterranean formation or fracture properties can be determined by utilizing the pressure response in the second and the third well in claim 9, the combined prior art does not explicitly disclose concurrent utilization of pressure responses from both wells.

Hill discloses “concurrent operations are possible among different wells” (Method and system that permits explosive operations, equivalent to injecting a pressure input at the pressure wave source, to be conducted concurrently with drilling and other wellsite operations [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Hill to simultaneously utilize the pressure response in the second well and the additional pressure responses in the third wells when determining the information associated with the subterranean formation or the fracture to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Stephenson and McCoy in view of Basu (US 10607170 B1), hereinafter ‘Basu’.
As per claim 11, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses information about the fracture density and orientation (reservoir properties, i.e. fracture density and orientation, monitoring based on use of these waves), but does not explicitly disclose “the information is determined based upon one or more frac hits”.

Basu discloses a field specific model determined based on frac hits (deriving a field specific model, equivalent to information, based on the field information … a frac hit synthetic variable [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Basu to determine information based on fact hits
to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

As per claim 13, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses “a plurality of response points of the wave in a well”
(method for acquiring offset checkshot survey data for the subsurface region in the vicinity of a fluid-filled well, determining the tube-wave traveltime from said acoustic receiver to a tube-wave conversion point located in said well [0007]).

Korneev also discloses “geological mass points disposed between said transmitter and receiver boreholes, i.e. the first and the second wells” (depth around each target layer [0032], depth [0037-0038],  implying a frac hit; produce a seismic image of a geological mass disposed between said transmitter and receiver boreholes [0009]).

Korneev continues to disclose “fracture orientation” that can be linked to the image display of fracture geometry (reservoir properties, i.e. fracture density and orientation, allow the detection and interpretation of reservoir property changes near production boreholes, technology for the imaging and monitoring of underground gas, oil and water reservoirs [0049]).


Basu disclose frac hit (deriving a field specific model based on the field information … a frac hit synthetic variable [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Basu to identify fracture growth in an orientation that connects or correlates a plurality of frac points of the first well to a plurality of response points of the second well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Stephenson and Basu in view of Paluszny (A. Paluszny and A. K. Matthäi, “Numerical modeling of discrete multi-crack growth applied to pattern formation in geological brittle media”, International Journal of Solids and Structures 46 (2009) 3383–3397), hereinafter ‘Paluszny’.
As per claim 12, Korneev, Stephenson and Basu disclose claim 11 set forth above.
Basu further discloses a need of estimating a geometry of the fracture (Geometric completions [col 21 line 4-26]) using frac hits (frac hit [abs]). 


	“the one or more frac hits are extrapolated to determine, analyze, or predict geometry of the fracture“.

Paluszny  discloses “fracture growth pattern development through extrapolation of multiple fractures” (method to propagate multiple fractures, equivalent to frac hits,  simultaneously, Fracture geometries … tracked … mesh allowing geometric handling of fracture arrest, The mesh is adaptively remeshed  [abs], Fracture-to-mesh and mesh-to-fracture mappings preserve the shape of fracture … during full remeshing [pg. 3390 left col line 9-10] ; Mapping between meshes, 1. extrapolate … as stress recovery, 2. interpolation point of the new mesh, 3. interpolate the value of the stress tensor onto the new mesh [pg. 2290 left col line 21 – right col line 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Paluszny to extrapolate frac hits to determine, analyze, or predict geometry of the fracture to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 

As per claim 14, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses the first well is a source well and the second well is a receiver well (source well, implying a treated well, receiver well, implying an offset well [abs, 0030]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.

Price-Wright discloses a production well as a treated well and other well as an offset well (production wells when the formation is treated [1675], offset from production well [1284], implying other wells apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communicating with the formation.

As per claim 16, Korneev, Stephenson and McCoy disclose claim 15 set forth above.
Korneev further discloses the first well is a source well and the second well is a receiver well (source well, implying a treated well, receiver well, implying an offset well [abs, 0030]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.
implying other wells in locations apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the formation.

	Claims 3 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Stephenson and McCoy in view of Kabannik (US 20130079935 A1), hereinafter ‘Kabannik’.
As per claim 3, Korneev, Stephenson and McCoy disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.

As per claim 19, Korneev, Stephenson and McCoy disclose claim 17 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), 
	but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik further discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.
	Claims 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Korneev in view of Stephenson and Taylor (US 20120168151 A1), hereinafter “Taylor” and McCoy.
As per claim 22, Korneev discloses the claim as follows.
	An apparatus comprising: (An apparatus, using tubewaves [0013])
	a first well from which a pressure wave is generated, wherein the pressure wave extends into a subterranean formation; (source well … is coupled to geological feature, equivalent to a subterranean formation [0030], transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1])
	a second well that receives a pressure response associated with the pressure wave; (a receiver well [0030], receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063])
Korneev discloses “generating a pressure wave at the source well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], tube-wave is a pressure wave [0063]) and “determining, based on the pressure response in the second well, information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is 

However, Korneev is silent regarding “generating a pressure wave at the source well by performing a hydraulic fracturing operation” and the use of “a non-transitory, tangible, computer-readable medium having instructions encoded thereon for causing a processing system having a processor and a memory”.

Stephenson discloses “performing a fracturing operation in a well and generating a pressure wave” (fracturing subterranean formations and to fracture monitoring [0001], fracturing fluid pressure [0004], changes occurring downhole during a fracturing process, such as fracture extension, send different pressure frequency spectra and wave intensities to the surface, evaluating generated and reflected pressure waves during fracturing enables personnel to monitor, in real time or later, what happens downhole during fracturing [0010], fracturing process, pressure data [0046, Fig. 1 see well 4, Fig. 2 see item 2 and 22]) and the use of a computer and its program (computer-implemented fracture monitoring, the computer [0016]) and the use of a computer and its program (computer-implemented fracture monitoring, the computer [0016]).

Taylor discloses the use of “a non-transitory, tangible, computer-readable medium having instructions encoded” (machine readable medium [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Stephenson and Taylor to perform a fracturing operation in a first well and generate a pressure wave and determine, using computer resources based on the pressure response in the second well, information associated with at least one of the subterranean formation and a fracture connected between two wells to uncover features of the subterranean formation for a recovery of oil or gas using a pressure wave as a well communicating means through the formation.

As per claim 23, Korneev, Stephenson, Taylor and McCoy disclose claim 22 set forth above.
Korneev further discloses “generate the pressure wave within the first well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], source well [0030]).

As per claim 25, Korneev, Stephenson, Taylor and McCoy disclose claim 22 set forth above.
Korneev further discloses “wherein the pressure wave is a tube wave” (tube-wave [0009], tube-wave is a pressure wave [0063]).

As per claim 26, Korneev, Stephenson, Taylor and McCoy disclose claim 22 set forth above.
Korneev further discloses the use of third cell (three wells [0029, Fig 1]) which has equivalent capacity as to the first and second cells. 

Therefore, it would have been obvious to receive additional pressure responses in each of a plurality of third wells each extending into the subterranean formation, wherein each additional pressure response is associated with the pressure wave, and wherein the determined information is based on the pressure response in the second well and the additional pressure responses in the third wells since it has been held that mere duplication of the essential working parts of a device, or essential steps of a method, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Stephenson, Taylor and McCoy in view of Kabannik.
As per claim 24, Korneev, Stephenson, Taylor and McCoy disclose claim 22 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), 
	but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik further discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Krebs (US 6591193 B2) discloses reliable and low-cost acquisition of offset check shot survey data using tube wave conversion to obtain the seismic signal travel time from the source location to the tube-wave conversion point [abs], equivalent to response points of the well.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865